               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WARREN HILL, LLC                 :               CIVIL ACTION
                                 :
     v.                          :
                                 :
SFR EQUITIES, LLC                :               NO. 18-1228
                               ORDER

          AND NOW, this 3rd   day of December, 2019, for the

reasons stated in the foregoing memorandum, it is hereby ORDERED

that the motion of plaintiff Warren Hill, LLC for summary

judgment on damages and interest against SFR Equites, LLC

(Doc. # 104) is GRANTED.


                                       BY THE COURT:



                                       /s/ Harvey Bartle III
                                                                J.
